
	

114 HR 3977 IH: Trash Reduction Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3977
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Lowenthal (for himself, Mr. Beyer, Mr. Blumenauer, Mr. Farr, Ms. Lee, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a retail tax on carryout bags, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Trash Reduction Act of 2015. 2.Imposition of tax on carryout bags (a)General ruleChapter 31 of the Internal Revenue Code of 1986 (relating to retail excise taxes) is amended by inserting after subchapter C the following new subchapter:
				
					DCarryout Bags
						
							Sec. 4056. Imposition of tax.
						4056.Imposition of tax
 (a)General ruleThere is hereby imposed on any retail sale a tax on each carryout bag. (b)Amount of taxThe amount of tax imposed by subsection (a) shall be $0.10 per carryout bag.
 (c)Liability for taxThe retailer shall be liable for the tax imposed by this section. (d)DefinitionsFor purposes of this section—
								(1)Carryout bag
 (A)In generalThe term carryout bag means a bag of any material, commonly plastic or kraft paper, which is provided to a consumer at the point of sale to carry or cover purchases, merchandise, or other items.
 (B)ExceptionsSuch term does not include— (i)any reusable bag that is distributed to a customer without charge during a limited duration promotional event,
 (ii)any bag manufactured for use by a customer inside a store to package bulk items such as fruit, vegetables, nuts, grains, candy, or small hardware items, such as nails and bolts,
 (iii)any bag that contains or wraps frozen foods, prepared foods, or baked goods when not prepackaged, (iv)any bag manufactured for use by a pharmacist to contain prescription drugs, and
 (v)any bag manufactured to be sold at retail in packages containing multiple bags intended for use as garbage, pet waste, or yard waste bags.
 (2)Reusable bagThe term reusable bag means a bag that is— (A) (i)made of cloth or other machine washable fabric, or
 (ii)made of a durable plastic that is at least 2.25 millimeters thick, and (B)is specifically designed and manufactured for multiple use.
 (3)Limited duration promotional eventA limited duration promotional event shall not be treated as including any day in a calendar year if limited duration promotional events taken into account under paragraph (1)(B)(i) have occurred on 7 or more preceding days during such calendar year.
								(e)Special rules
 (1)Pass through of taxThe tax imposed by subsection (a) shall be passed through to the customer and shall be separately stated on the receipt of sale provided to the customer.
 (2)1st retail sale; use treated as saleFor purposes of this section, rules similar to the rules of subsections (a) and (b) of section 4002 shall apply.
								.
 (b)Plastic carryout bag recycling programSubchapter B of chapter 65 of such Code is amended by adding at the end the following new section:  6433.Qualified plastic carryout bag recycling program (a)Allowance of creditIf—
 (1)tax has been imposed under section 4056 on any carryout bag, (2)a retailer provides such bag to a customer in a point of sale transaction,
 (3)in the case of a carryout bag made of paper, such paper consists of not less than 40 percent post-consumer recycled content,
 (4)such retailer has in effect at the time of such transaction a qualified plastic carryout bag recycling program, and
 (5)such retailer has kept and can produce records for purposes of this section and section 4056 that include the total number of carryout bags purchased and the amounts passed through to the customer for such bags pursuant to section 4056(e),
							the Secretary shall pay (without interest) to such retailer an amount equal to the applicable
			 amount for each such bag used by the retailer in connection with a point
 of sale transaction.(b)Applicable amountFor purposes of subsection (a), the applicable amount is $0.04. (c)Qualified plastic carryout bag recycling programFor purposes of this section—
 (1)In generalThe term qualified plastic carryout bag recycling program means a recycling program under which the retailer— (A)to the extent the retailer provides carryout bags (as defined in section 4056) made of plastic to customers—
 (i)passes through the tax imposed by section 4056 and tracks the total number of bags purchased and amount of tax passed through pursuant to section 6433(a),
 (ii)has printed or displayed on each such bag, in a manner clearly visible to a customer, the words PLEASE RETURN TO A PARTICIPATING STORE FOR RECYCLING, (iii)uses bags that are 100-percent recyclable, and
 (iv)uses bags that are made of high-density polyethylene film marked with the SPI resin identification code 2 or low-density polyethylene film marked with the SPI resin identification code 4,
 (B)places at each place of business at which retail operations are conducted one or more plastic carryout bag collection bins which are visible, easily accessible to the customer, and clearly marked as being for the purpose of collecting and recycling plastic carryout bags,
 (C)recycles the plastic carryout bags collected pursuant to subparagraph (B), (D)maintains for not less than 3 years records (which shall be available to the Secretary) describing the collection, transport, and recycling of plastic carryout bags collected,
 (E)makes available to customers within the retail establishment reusable bags (as defined in section 4056(c)(2)) which may be purchased and used in lieu of using a single-use carryout bag, and
 (F)meets the definition of section 4056(d)(3). (2)Recycling programThe term recycling program means a program that processes used materials or waste materials into new products to prevent waste of potentially useful materials; reduce raw materials consumption; reduce energy usage; reduce air, water, or other pollution; or reduce the need for disposal..
 (c)Establishment of trust fundSubchapter A of chapter 98 of such Code (relating to trust fund code) is amended by adding at the end the following:
				
					9512.Carryout bag trust fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Carryout Bag Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to the Trust Fund as provided in this section or section 9602(b).
 (b)Transfers to trust fundThere is hereby appropriated to the Trust Fund an amount equivalent to the amounts received in the Treasury pursuant to section 4056.
 (c)Expenditures from trust fundAmounts in the Trust Fund shall be available, as provided by appropriation Acts, for making payments under section 6433.
						(d)Transfer to land and water conservation fund
 (1)In generalThe Secretary shall pay from time to time from the Trust Fund into the Land and Water Conservation Fund provided for in title I of the Land and Water Conservation Fund Act of 1965 amounts (as determined by the Secretary) equivalent to the aggregate of the transactions on which tax is imposed under section 4056 aggregate amounts determined on the basis of $0.06.
 (2)Special rule regarding amounts transferredAmounts transferred to the Land and Water Conservation Fund under paragraph (1) shall not be taken into account for purposes of determining amounts to be appropriated or credited to the fund under section 2(c) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–5(c))..
 (d)StudyNot later than December 31, 2017, the Comptroller General of the United States shall conduct a study on the effectiveness of the provisions of this Act at reducing the use of carryout bags and encouraging recycling of such bags. The report shall address—
 (1)measures that the Comptroller General determines may increase the effectiveness of such provisions, including the amount of tax imposed on each carryout bag, and
 (2)any effects, both positive and negative, on any United States businesses. The Comptroller General shall submit a report of such study to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.(e)Clerical amendments (1)The table of subchapters for chapter 31 of such Code is amended by inserting after the item relating to subchapter C the following new item:
					
						
							Subchapter D. Carryout bags..
 (2)The table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 6433. Qualified plastic carryout bag recycling program..
 (3)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Carryout bag trust fund..
 (f)Effective dateThe amendments made by this section shall take effect on July 1, 2016.  